Citation Nr: 1438914	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C and, if so, whether service connection is warranted.  

(The issue of whether the December 14, 2010, Board decision denying service connection for hepatitis C should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1971 to March 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  In August 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In June 2014, the Veteran submitted a Motion to Advance on the Docket.  In August 2014, the Board granted the Veteran's motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of service connection for recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In December 2010, the Board denied service connection for hepatitis C.  The Veteran and his agent were provided with copies of the decision.  
2.  The additional documentation submitted since the December 2010 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 2010 Board decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2013).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis C has been presented.  338 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for hepatitis C.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

A final Board decision is not subject to revision upon the same factual basis except 

upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In December 2010, the Board denied service connection for hepatitis C upon its determination that "the Veteran [has] not submitted any statement indicating precisely how he believes he was exposed to hepatitis C in service" and "there is no competent evidence that the Veteran was diagnosed with hepatitis C in service or that he was infected with hepatitis C during any in-service inoculation."  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  A March 1971 Army hospital summary and associated clinical documentation state that the Veteran was observed to be jaundiced "while processing for induction to the Basic Training Course;" was diagnosed with "presumed viral" acute hepatitis; and "became essentially asymptomatic" following his course if in-patient treatment.  The report of his December 1973 medical examination board notes that the Veteran had a history of "hepatitis - March 1971, no sequalae."  VA clinical documentation dated in November 2004 conveys that the Veteran was diagnosed with Hepatitis C by a blood test.  The report of a May 2008 VA examination for compensation purposes indicates that the Veteran had a history of hepatitis A, B, and C exposure.  His hepatitis C was determined to be "inactive with normal liver function tests."  A November 2008 written statement from the Veteran's agent relates that "hepatitis C is a result of receiving immunizations in service by means of a multi-use jet gun injector."  

The additional documentation received since the December 2010 Board decision includes VA clinical documentation dated in October 2011.  The VA treatment records state that the Veteran reported that he "had hepatitis when he was in the service that caused him to stay in the hospital for 4 weeks" and "he got hepatitis C from drinking water."  The VA clinical documentation, encompassing the Veteran's new subjective history as to the causation of his hepatitis, is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for hepatitis C is granted.  


REMAND

In light of its reopening above, the Veteran's claim for service connection for recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C is to be determined following a de novo review of the entire record.  

The report of the May 2008 VA examination for compensation purposes states that the Veteran had been incarcerated for five years and had been diagnosed with hepatitis B by prison medical personnel.  Clinical documentation of the cited prison medical treatment is not of record.  VA clinical documentation dated after June 2013 is not of record.  VA should obtain all relevant VA, other governmental, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A December 2007 VA mental health clinic treatment record states that the Veteran reported receiving Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his hepatitis, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the relevant prison authorities and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after June 2013.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Adjudicate the issue of service connection for recurrent hepatitis to include acute hepatitis residuals, hepatitis A, hepatitis B, and hepatitis C on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


